UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1814


ROBERT J. RICCIO,

                                              Plaintiff - Appellant,

          versus

SALISBURY POLICE DEPARTMENT; THE CITY OF
SALISBURY; ALAN WEBSTER, Salisbury Police
Department,

                                            Defendants - Appellees,
          and

SANDY   WILLEY,    Administrative     Commander
Salisbury Police Department,

                                                          Defendant.

Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-1888-CCB)


Submitted:   June 25, 2004                  Decided:   July 13, 2004


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Marshall, SCHLACHMAN, BELSKY & WEINER, P.A., Baltimore,
Maryland, for Appellant. John F. Breads, Jr., Columbia, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Robert J. Riccio appeals the district court’s order

granting summary judgment in favor of Defendants in Riccio’s action

alleging wrongful termination in violation of Title I of the

Americans With Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 -

12213 (2000).          To establish a      prima facie case of discriminatory

firing under the ADA, a plaintiff must show that:                         (1) he has a

disability; (2) he is otherwise qualified for the job in question;

and (3) he was discharged because of his disability.                             Baird v.

Rose, 192 F.3d 462, 467-70 (4th Cir. 1999).                     We agree with the

district       court    that    Riccio    failed     to   establish       that    he   was

“otherwise       qualified”      for     the     position    from     which       he   was

terminated.        See     42    U.S.C.    §     12111(8)    (defining      “qualified

individual with a disability”); Myers v. Hose, 50 F.3d 278, 281-82

(4th    Cir.    1995)     (applying      two-prong    analysis      for    determining

whether     a    person     is    “an     otherwise       qualified    individual”).

Accordingly, we affirm. We dispense with oral argument because the

facts    and    legal     contentions      are    adequately    presented         in   the

materials       before    the    court    and     argument    would    not       aid   the

decisional process.



                                                                                 AFFIRMED




                                          - 2 -